PER CURIAM.
The appeals in these two cases have been heard upon consolidated records, briefs and oral arguments;
And even treating the temporary restraining order entered in each case by the district judge as a temporary injunction in view of his improvident inaction in keeping effective the restraining order in each case for many months without making the restraining order a temporary injunction, it nevertheless follows that, inasmuch as it rested within his discretion to enter an order upon motion directing that the present appellants be made additional parties defendant, such order was not appealable *612because it was not in actuality a final order;
Accordingly, the two causes are remanded to the United States District Court for further procedure.